I concur in the opinion of Judge BARTLETT and dissent from the decision about to be made. I feel that I am not precluded from taking this course by the previous decisions of this court, for against the authority of the Fries case may be fairly set off that of the Lewis case. But the court having on this appeal re-examined the whole question involved in both the cases cited, and determined that the plaintiff is not entitled to compensation for the injuries to his property complained of, I must hereafter subordinate my judgment to that of the majority, and shall regard subsequent discussion of the question as foreclosed by the action of the court in the present case.
HAIGHT, MARTIN and WERNER, JJ., concur with PARKER, Ch. J.; BARTLETT, J., reads dissenting opinion, and CULLEN, J., concurs in memorandum; GRAY, J., not sitting.
Judgment reversed, etc.